DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ response filed on 2/22/2022 is acknowledged and fully considered.
Status of Application, Amendments, And/Or Claims
Claims 1-24 are pending.
Claims 1-8, 12-16, 20, and 22 are withdrawn for being drawn to non-elected inventions (i.e., Groups 1-2).
Claims 9-11, 17-19, 21 and 23-24 are under examination.
Response to Arguments
Claim Rejections - 35 USC § 103-withdrawn
The rejection of claims 9-11, 17-19, 21 and 23-24 under 35 U.S.C. 103 as being unpatentable over Shen et al. (IDS, US Pub. No. 2013/0130967) in view of Bailey (Diabetes and Vascular Res. 4: 20-31, 2007) and as evidenced by Scarlett et al. (Diabetes Care 5(4): 353-363, 1982) is withdrawn because applicants argue that Shen does not disclose or suggest that ProINS-Tf and INS-Tf is better than insulin at increasing adipocyte glucose uptake and that the combined references do not teach or suggest that the administration of ProINS-Tf and INS-Tf would treat insulin resistance in a diabetic subject. They cite Figure 6 showing ProINS-Tf significantly better than insulin in lowering blood glucose in an insulin resistant diabetic subject. Applicants’ arguments are persuasive and the rejection is withdrawn.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Lisa A. Haile on 5/17/2022.
The application has been amended as follows: 
In claim 9, line 1
Insert the term “having insulin resistance” after the term “in a subject with diabetes”
Claims 1-8, 12-16, 20 and 22 are cancelled.
Claims 9-11, 17-19, 21 and 23-24 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: claims 9-11, 17-19, 21 and 23-24 are drawn to a method of treating insulin resistance in a patient with diabetes or having insulin resistance comprising administering a fusion protein of ProINS-Tf or INS-Tf. The prior art teaches that INS-Tf can reduce blood glucose but the prior art does not teach treating insulin resistance comprising administering ProINS-Tf or INS-Tf in a diabetic subject having insulin resistance (as shown in Figure 6).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYAN CHANDRA whose telephone number is (571)272-2922. The examiner can normally be reached Mon-Friday 8:30AM-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GYAN CHANDRA/Primary Examiner, Art Unit 1646